Title: From George Washington to Daniel Brodhead, 5 May 1781
From: Washington, George
To: Brodhead, Daniel


                        Dr Sir

                            Head Quarters New Windsor 5th May 1781
                        
                        Mr Fowler having in a later letter to the president of Pennsylvania made several charges against you for mal
                            conduct in your command—The president of the state communicated it to Congress, who have been pleased there upon, to
                            direct me to investigate the matter and bring you to trial upon the matters alledged against you—Mr Fowlers charges having
                            been rather general, I have desired him to specify them, and to furnish you with a Copy of them—You must be sensible that
                            no Court can be constituted at Fort Pitt for the trial of an Officer of your Rank—It must therefore be held at the Army;
                            but as it will be impossible to bring down all the necessary Witnesses, the Judge Advocate General sends by this Conveyance
                            a deputation to the Gentleman usually officiating in that capacity at the post, authorising him to take depositions in the
                            presence of the parties. These, by a Resolve of Congress, are made admissible evidence in Court. When the necessary
                            depositions are finished, you will repair to the army and take your trial.
                        You will see the propriety of giving up the command to the Officer next in Rank while this business is
                            transacting—It will take off every objection that can be made against the validity of the depositions, as having been
                            taken under your influence as Commandant. I am &c.

                    